Per Curiam.

The first' section of the áct ;for-tlié recovery .of debts to the value of 2-5 dollars, (1 N. R. L. 387.,) gives cog- , nizan'ce to a justice of the peace of all actions not exceeding -25 dollars, as well .against attorneys, and other officers of any court of justice in this state, (except during the sitting óf'siich court,),ás others,; • ,•
Before the passing . of this statute, it must be conceded that an. attorney, in no court of justice, could be allowed to plead his - privilege, when prosecuted, jojntly with .others; and the above section does not enlarge' this privilege sp as to extend it to such a case. It- evidently intends no .more, than that an attorney shall not avail himself of the privilege he was entitled to .before the. passing of the apt, except during the sitting: of the court, and the law remains unaltered.- when he is sued jointly with another. , • > . ;;
. jLywc/i haying been prosecuted jointly with Driggs, his plea of privilege ought not to'have been aHowed by the justice. It was, therefore, unimportant wlfothey thp cónrt,'pf which he was §r attorney,, was in., session., at the timé the' sumrrfons .issued; o, \yhen the trial took place ; it is-manifest, that the proceedings of the justice, were/erroneous in extending tohim a privilege to which lie was nqt entitled, The judgment must, therefore, be .reversed..' \ ’ ■■■■ ; - „
Judgment reversed.